DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-12 and 15-23 are pending. Claims 18-21 are withdrawn. Claims 1-12, 15-17, 22 and 23 are presented for examination.

Response to Arguments
Applicant's arguments filed 5/7/2021, with respect to the double patenting rejections, have been fully considered but they are not persuasive. The applicant argues that the double patenting rejections should be removed based upon the amendment to claim 1. However, the Examiner maintains the double patenting rejections and contends it would have been obvious to select the claimed amount of synthetic adhesive (see rejection presented below).
Applicant’s arguments with respect to the prior art rejections of claim(s) 1-12, 15-17, 22 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
1.	Claims 1-12 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15-25 of U.S. Patent No. 10493488. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 15-25 of U.S. Patent No. 10493488 teach all the features of claims 1-12 and 15-17 except for teaching the third solution comprising 5-25% of the synthetic adhesive. However, the amount of adhesive will dictate the layer thickness and adhesion properties. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
2.	Claims 1, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent Application No. 16/693762. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent Application No. 16/693762 teaches all the features of claims 1, 14 and 15 except for teaching the third solution comprising 5-25% of the synthetic adhesive. However, the amount of adhesive will dictate the layer thickness and adhesion properties. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1, 2, 7-9, 11, 12, 15-17, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loth et al. (WO 2012/170832) in view of Simpson et al. (U.S. PGPUB No. 2012/0107581) and Krayden (“Mineral and Filler Treatment”).

 prima facie evidence of obviousness), with a filler that may be a silica microparticle that has been surface treated to be hydrophobic (047-049) to form a mixture (054); coating a substrate with the mixture and allowing evaporation of solvent followed by heating for a predetermined time and temperature to cure and form a coated substrate (072), where the substrate is selected from the group as claimed in claim 22 (058). Loth further teaches that each component of the mixture can be provided separately by first dispersing that component in a solvent and then combining all the mixtures together (054), such that the silica can be provided in a separated mixture from the adhesive in a solvent. Loth fails to teach forming the silane treated microparticles by forming a first mixture, stirring, forming a second mixture and then mixing the first and second mixtures to form a third mixture which is then applied to the substrate and cured with heat as claimed. Loth further fails to teach that the adhesive can be the cyanoacrylate as claimed.
	First, Simpson teaches a process for forming a well bonded (thereby durable, see abstract) superhydrophobic coating (superhydrophobic coatings will also be icephobic, see abstract) comprising: providing a silica microparticle (0031-0032) that has been reacted with a silane, such as an alkyl silane (0033) by grafting to provide a surface treated particle that has a hydrophobic group dangling from the particle from the silane reactant (0033); Simpson teaches sonicating (which is equivalent to stirring) the silica microparticle in a mixture in an amount of 0.5% microparticle for an amount of time (Examples 1-3 and Table 2); adding a binder (see for 
	Loth in view of Simpson fail to explicitly teach forming the silane treated silica microparticle by reacting the microparticle in a mixture with a liquid silane and combining this with the adhesive that is also provided as a separate mixture. However, Loth teaches forming superhydrophobic coatings by providing a mixture comprising a nanofiller, a solvent, and binder polymers (see abstract). Loth further teaches that each component of the mixture can be provided separately by first dispersing that component in a solvent and then combining all the mixtures together (054), such that the silica can be provided in a separated mixture, in liquid silane, from the adhesive in a solvent. Therefore, it would have been obvious to react the microparticle in a mixture with the liquid silane and then combining this with the adhesive provided in a separate mixture. One would have been motivated to make this modification as Loth teaches that separate stirring of the individual mixtures can provide a better coating formulation with the particulate filler better dispersed (054). 


II.	Regarding claims 12 and 17, Loth in view of Simpson and Krayden teach all the limitations of claims 1 and 2, but fail to explicitly recite the proportions of the first and second mixtures and the amounts of microparticles and adhesives in each mixture. However, the specific proportions of the mixtures and amounts of components in each mixture are result-effective variables that will alter the adherence and covering of the surface to be coated with the resultant mixture from combining the two mixtures (see Simpson at 0043). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are 

III.	Regarding claims 15 and 16, Loth in view of Simpson and Krayden teach all the limitations of claim 1 (see above), but fail to teach the predetermined time and temperature. However, the time and temperature for curing are result-effective variables. For example, varying the curing time and temperature will vary the degree of curing and the properties of the resultant cured durable coating. Additionally, the time and temperature of curing will have to be optimized for the various adhesive selected as different adhesives will have different curing times and temperatures. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

4.	Claims 3-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loth in view of Simpson and Krayden as applied to claims 1 and 2 above, and further in view of Bleecher et al. (U.S. PGPUB No. 2012/0045954).

	Regarding claims 3-6 and 10, Loth in view of Simpson and Krayden teach all the limitations of claims 1 and 2, but fail to teach the silane comprises tridecafluorooctyl-triethoxy silane and the silica is fumed silica. However, Bleecher teaches forming durable superhydrophobic, anti-icing coating coatings (abstract) using similar compositions of binders .

Conclusion
	Claims 1-12 and 15-23 are pending. 
Claims 18-21 are withdrawn. 
Claims 1-12, 15-17, 22 and 23 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







July 30, 2021Primary Examiner, Art Unit 1796